Exhibit 99.1 Sinovac to Present at 2lobal Life Sciences Conference BEIJING, Sept. 16 /PRNewswire-Asia/ Sinovac Biotech Ltd. (NYSE: SVA), a leading provider of biopharmaceutical products in China, announced today that Mr. Weidong Yin, Chairman, President & CEO, will present at the 2lobal Life Sciences Conference in New York City. The presentation is scheduled for Tuesday, September 22, 2009 at 9 a.m. Eastern time. A live webcast of the presentation will be available online on the Investor Relations home page of the Sinovac's corporate Web site at http://www.sinovac.com . About Sinovac Sinovac Biotech Ltd. is a China-based biopharmaceutical company that focuses on the research, development, manufacture and commercialization of vaccines that protect against human infectious diseases. Sinovac's vaccine products include Healive(R) (hepatitis A), Bilive(R) (combined hepatitis A and B), and Anflu(R) (influenza). Panflu(TM), Sinovac's pandemic influenza vaccine (H5N1), has already been approved for government stockpiling.
